Citation Nr: 1613924	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to service connection for arthritis of multiple joints.

3.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2010, the Board remanded the Veteran's claims of entitlement to service connection for arthritis of multiple joints and an eye disability for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

In February 2016, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the increased rating claim, the evidence suggests that the Veteran's service-connected back disability may have worsened since his last VA examination in October 2014.  Specifically, during the February 2016 Board hearing, the Veteran testified that his service-connected back disability has worsened throughout the years.  He indicated that he experiences incapacitating episodes three times a week, frequent falls despite use of a walker for ambulation, and weakness and tingling in his legs.  Thus, a remand is necessary to afford him a new VA examination to assess the severity of his back disability.

Regarding the service connection claims, the Veteran asserts that his arthritis (specifically in his knees, ankles, hands, elbows, shoulders) and eye disability are due to an in-service fall from a Greyhound bus deck.  See Board hearing transcript dated February 2016.  He also asserts that his arthritis is secondary to his service-connected back disability.  Id.  

VA treatment records show x-ray evidence of DJD of the knees and cataracts.  See, e.g., VA treatment records dated May 2015 and July 2015.  Additionally, VA treatment records indicate that the Veteran sought treatment for joint pain in his ankle and foot.  See VA treatment record dated September 2013.

A February 1962 service treatment record (STR) notes a history of back strain and indicates that the Veteran experienced a "precipitating episode" involving his back that occurred "while returning to Fort Chaffee  . . . via bus."  Moreover, a November 1961 STR reveals complaints of left ankle pain. 

Based on the above-cited evidence and the Veteran's contentions, the duty to obtain a VA examination to address the nature and etiology of the Veteran's arthritis is triggered.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Moreover, updated VA treatment records should also be secured on remand.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his DJD of the lumbar spine, including any neurological manifestations.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner must identify the nature and severity of any neurological manifestations associated with his service-connected back disability.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis in his knees, ankles, hands, elbows, and shoulders.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

For any diagnosed arthritis in his knees, ankles, hands, elbows, and shoulders, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was:

(a) incurred in or is otherwise related to military service, including the documented February 1962 episode involving the Veteran's back; 
(b) caused by his service-connected back disability; or 

(c) aggravated (permanently worsened beyond the normal progress of the disease) by his service-connected back disability.

The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  

If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any eye disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

For each diagnosed eye disability, the examiner should address the following:

If the diagnosed eye disability is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If so, please describe the resultant disability.  (For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  For VA purposes, refractive error of the eye is considered a congenital defect.  38 C.F.R. § 3.303(c)).

If the Veteran's eye disability is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service.

If the Veteran's eve disability does not have a congenital origin, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, including the documented February 1962 in-service back incident therein.

The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.  

If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



